DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/009,035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, copending Application No. 16/009,035 discloses a stack comprising a first layer over a second layer, the first layer comprising a magnetoelectric material and the second layer comprising a metal and a chalcogen; a magnet adjacent to a first portion of the second layer; a first interconnect adjacent to the magnet; a second interconnect adjacent to the first layer; and a third interconnect adjacent to a second portion of the second layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 2, copending Application No. 16/009,035 discloses in claim 2, an apparatus wherein the magnet has perpendicular magnetization relative to a plane of the apparatus.
Regarding claim 3, copending Application No. 16/009,035 discloses in claim 3, an apparatus wherein the magnet has in-plane magnetization relative to a plane of the apparatus.
Regarding claim 4, copending Application No. 16/009,035 discloses in claim 4, an apparatus wherein magnet comprises one or more of Co, Fe, Ni, or O.
Regarding claim 5, copending Application No. 16/009,035 discloses in claim 5, an apparatus wherein the magnet comprises one of a paramagnet or a ferromagnet.
Regarding claim 6-20, copending Application No. 16/009,035 discloses in claim 6-20 an apparatus wherein the magnet comprises one or more of Pt, Pd, W, Ce, Al, Li, Mg, Na, Cr, O, Co, Dy, Er, Eu, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, or V.
wherein the magnet comprises one or more of a Heusler alloy, Co, Fe, Ni, Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG), and wherein the Heusler alloy is a material which comprises one or more of Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, Si, V, or Ru; wherein the magnetoelectric material comprises one of a dielectric material, a para-electric material, or a ferro-electric material; wherein the dielectric material comprises one or more of Hf, O, Si, Zr, Al, Sr, Ti, La, or Mo; wherein the para-electric material comprises one or more of Cr, O, Hf, or Zr; wherein the ferro-electric material comprises one or more of Bi, Fe, O, Sr, Ti, La, Al, I If, Zr, or Si; wherein the magnetoelectric material comprises one or more of Cr, O, or a multiferroic material; wherein the multiferroic material comprises one or more of Bi, Fe, O, Lu, or La; wherein the magnetoelectric material comprises one or more of La, Bi, Fe, O, Pb, Zr, 'I'i, Mg, Al, N, or Sm; wherein the metal of the second layer comprises Mo, S, Se, W, Pt, or Te; wherein the first. second. or third interconnects comprises one or more of Cu, Ag, Al, Au, Co, W, Ta, Ni, or graphene.
Regarding claim 17, copending Application No. 16/009,035 discloses in claim 17,  a system comprising: a memory; a processor coupled to the memory, the memory or the processor comprising a device comprising: a stack comprising a first layer over a second layer, the first layer comprising a magnetoelectric material and the second layer comprising a metal and a chalcogen; a magnet adjacent to a first portion of the second layer; a first interconnect adjacent to the magnet; a second interconnect adjacent to the first layer; and a third interconnect adijacent to a second portion of the second layer; and a wireless interface coupled to the processor.
Regarding claim 18, copending Application No. 16/009,035 discloses in claim 18,  a system wherein: the magnet comprises one or more of a Heusler alloy, Co, Fe, Ni, Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG); the Heusler alloy is a material which comprises one or more of Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, Si, V, or Ru; the magnetoelectric material comprises one of a dielectric material, a para-electric material, or a ferro-electric material; and the metal of the second layer comprises Mo, S, Se, W, Pt, or Te.
Regarding claim 19, copending Application No. 16/009,035 discloses in claim 19,  a method comprising: forming a stack comprising a first layer over a second layer, the first layer comprising a magnetoelectric material and the second layer comprising a metal and a chalcogen; forming a magnet adjacent to a first portion of the second layer; forming a first interconnect adjacent to the magnet; forming a second interconnect adjacent to the first layer; and forming a third interconnect adjacent to a second portion of the second layer.
Regarding claim 20, copending Application No. 16/009,035 discloses a method wherein: the magnet comprises one or more of a Heusler alloy, Co, Fe, Ni, Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG); the Heusler alloy is a material which comprises one or more of Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, Si, V, or Ru; the magnetoelectric material comprises one of a dielectric material, a para-electric material, or a ferro-electric material; and the metal of the second layer comprises Mo, S, Se, W, Pt, or Te.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813